Citation Nr: 0805165	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-21 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for anxiety 
disorder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Manchester, New Hampshire, 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  There is a lack of competent evidence of current right 
ear hearing loss disability.

2.  There is a lack of competent evidence of a nexus between 
current left ear hearing loss disability and service, to 
include manifestations to a compensable degree within one 
year following discharge from service and continuity of 
symptomatology.  

3.  There is a lack of competent evidence of a diagnosis of 
tinnitus or of a nexus between the veteran's complaints of 
ringing in the ears and service.  

4.  Anxiety disorder is manifested by transient symptoms that 
are no more than mildly disabling.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 
9413 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

As to the claims for service connection for hearing loss and 
tinnitus, in a November 2006 letter, which was prior to 
initial consideration of the claims, VA informed the veteran 
of the evidence necessary to substantiate a claim for service 
connection, what information and evidence must be submitted 
by the veteran, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
and to submit any further evidence that was relevant to the 
claim.  This letter also informed him of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations.  Thus, VA 
fulfilled its duty to notify as to these claims.

As to the claim for increase regarding the service-connected 
anxiety disorder, section § 5103(a) requires that the 
Secretary (1) notify the claimant that to substantiate a 
claim the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 5-6 (U.S. 
Vet. App. January 30, 2008).

In this case, the veteran was sent a notification letter in 
November 2005, which informed him he could submit evidence 
showing that his service-connected anxiety disorder had 
increased in severity.  He was told that such evidence may be 
from a doctor, but could also be from individuals who are 
able to describe from their knowledge and personal 
observations in what manner the veteran's disability had 
become worse.  VA noted that the veteran could submit a 
statement describing his symptoms, their frequency and 
severity, and another additional disablement caused by his 
disability.  This was sent prior to consideration of the 
claim on appeal.  The veteran was not told to submit evidence 
about the effect that worsening has on his employment and 
daily life and was not told (at that time) that should an 
increase in disability be found a disability rating will be 
determined by applying relevant diagnostic codes.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
slip op. at 12 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, slip op. at 9.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  Regarding 
both notice to submit evidence about the effect that 
worsening has on his employment and daily life and that 
should an increase in disability be found a disability rating 
will be determined by applying relevant diagnostic codes, the 
Board finds that the veteran has actual knowledge of these 
elements.  The veteran has submitted letters to VA and his 
representative and has provided testimony regarding the 
effect that his disability has on his employment and daily 
life.  See statements from veteran, dated November 16, 2005, 
February 21, 2006, and June 1, 2006, and testimony at the 
January 2008 Board hearing.  Additionally, these statements 
and testimony show that he knows that his disability rating 
is determined by applying the relevant diagnostic code, as he 
has made specific arguments that he has the symptoms under 
the higher evaluations.  See statements from veteran, dated 
February 21, 2006, and April 11, 2006.  This showing of 
actual knowledge satisfies the first requirement of Vazquez-
Flores.  One of the veteran's statements was prior to the 
initial consideration of the veteran's claim.  To the extent 
that the veteran did not have actual knowledge of either 
these elements at the time the claim was initially 
adjudicated, his claim was readjudicated in an August 2007 
supplemental statement of the case.  The statements the 
veteran made prior to that supplemental statement of the case 
indicate he had actual knowledge of these two elements.  
Therefore, the veteran has not been prejudiced.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA provided an 
examination in connection with the claim for increase for 
post-traumatic stress disorder.  VA treatment records dated 
from 2004 to 2007 are in the claims file.  VA obtained 
private medical records identified by the veteran.  

VA did not provide the veteran with examinations in 
connection with his claims for service connection for 
bilateral hearing loss and tinnitus, and the Board finds that 
examinations were not required.  Under the law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  38 U.S.C.A. § 5103A(d)(2)(A)-(C); see also 
38 C.F.R. § 3.159(c)(4) (2007).  

As to the claim for service connection for hearing loss, 
there is no competent evidence that the veteran has right ear 
hearing loss disability, as defined by 38 C.F.R. § 3.385.  
The April 2006 VA audiological evaluation fails to show that 
the right ear meets the criteria for a hearing loss 
"disability."  See id.  Also, no medical professional has 
entered a diagnosis of tinnitus.  Therefore, he does not meet 
the one of the criteria above of a current disability, and an 
examination is not necessary.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A)-(C).  He also does not meet the criteria for 
persistent or recurrent symptoms of either hearing loss or 
tinnitus, as the first time in the record that the veteran 
reported hearing loss and tinnitus was in October 2005-more 
than 30 years after the veteran's discharge from service.  
See id.  

The April 2006 audiological evaluation shows that the veteran 
meets the criteria for left ear hearing loss disability.  See 
38 C.F.R. § 3.385.  However, the Board finds that there is a 
lack of evidence that this disability may be associated with 
the claimant's active duty.  First, the service medical 
records show normal hearing.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993) (the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss).  Next, when examined in January 
1972, the VA examiner specifically noted that hearing loss 
was not present.  The first time hearing loss is shown in the 
record is in April 2006, which, as noted above, is decades 
after the veteran's discharge from service (the veteran first 
reported hearing loss in October 2005, but no testing was 
done).  At that time, the veteran did not attribute his 
hearing loss to service.  The first time the veteran 
attributes hearing loss to service is in November 2006.  The 
veteran had filed claims for a psychiatric disorder in 
December 1971, a skin disorder in June 1972, and a right 
shoulder disability in July 1975, but did not file a claim 
for service connection for hearing loss until 2006.  This is 
further evidence against a finding that left ear hearing loss 
may be associated with the veteran's service.  The veteran 
had the wherewithal to file claims for disabilities that he 
believed were associated with service in the four years 
following his discharge from service, but did not include a 
claim for service connection for hearing loss until more than 
30 years later.  

Additionally, there are private medical records dated as 
early as 2000, and do not show any report of hearing loss.  
There is a lack of any evidence of continuity of 
symptomatology from the time the veteran was discharged from 
service until 2006, including the veteran's own statements.  
The veteran testified at the January 2008 hearing that he had 
noise exposure in service and some noise exposure after 
service.  The Board does not find that there is evidence in 
the claims file that establishes that left ear hearing loss 
"may be associated" with the veteran's active duty. 
'
The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The veteran asserts that he developed hearing loss and 
tinnitus from noise exposure in service.  At the January 2008 
hearing, he testified that he did aircraft maintenance while 
in service and worked on aircraft on a daily basis.  He 
described being exposed to noise on a daily basis.  He stated 
he wore hearing protection when it was available.  The 
veteran testified he noticed having hearing loss and tinnitus 
while in service.  He described the tinnitus in service as 
having crickets in his ears.  The veteran stated he worked 
for a construction company when he got out of service, 
although he did not need to wear ear protection because there 
was no noise exposure.  He admitted he worked as a 
millwright, where he was exposed to noise.  The veteran 
denied any other noise exposure after service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing loss

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2007), 
which provides the following:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

(Emphasis added.)

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))).

An April 2006 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
35
35
LEFT
25
35
30
60
65

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 96 percent in the left 
ear.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for bilateral hearing loss.  
The evidence shows that only the hearing loss in the left ear 
meets the criteria under the provisions of 38 C.F.R. § 3.385.  
Thus, as to the claim for service connection for right ear 
hearing loss, the claim cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  The above audiological evaluation shows that the 
veteran does not have auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
that are 26 decibels or greater.  See 38 C.F.R. § 3.385.  
Additionally, speech recognition was 100 percent.  Service 
connection or right ear hearing loss is denied on the basis 
of no current disability.  See id.

As to the left ear, the level of hearing loss shown in the 
April 2006 audiological evaluation meets the criteria for a 
hearing loss disability under the provisions of 38 C.F.R. 
§ 3.385, and therefore there is competent evidence of current 
disability.  However, the preponderance of the evidence is 
against a finding that the post service left ear hearing loss 
had its onset in service, to include manifesting to a 
compensable degree within one year following the veteran's 
discharge from service.  For example, at discharge from 
service, the veteran's had one puretone threshold that was 
not zero, which was at 500 Hertz and was 5 decibels.  This is 
indicative of normal hearing.  See Hensley, 5 Vet. App. at 
157 (the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss).  Additionally, when the veteran underwent a VA 
examination in January 1972, the examiner noted that no 
hearing loss was shown.  This is evidence against a finding 
that sensorineural hearing loss manifested to a compensable 
degree within one year following discharge from service.

The first showing of any hearing loss in the record is in 
April 2006, which is more than 30 years after the veteran's 
discharge from service, and is evidence against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  Additionally, there is no 
evidence of continuity of symptomatology from the time the 
veteran was discharged from service.  The veteran has not 
claimed that he had hearing loss from discharge until now.  
Rather, he claims he had noise exposure during service and 
admits he had some noise exposure after service and that he 
believes his hearing loss had its onset from the noise 
exposure in service.  He does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

No medical professional has attributed the veteran's post 
service hearing loss to service and/or noise exposure in 
service.  When the veteran was seen in April 2006, he stated 
that he had used a Q-tip to clear his left ear and noticed 
blood on it.  He stated that he noticed he could not hear 
that well out of that ear.  After examining him, the examiner 
stated that the conductive component was likely due to 
inflammation of the canal, which is further evidence against 
the veteran's claim.  Without competent evidence of a nexus 
between the post service left ear hearing loss and service, 
the Board finds no basis to grant service connection for left 
ear hearing loss disability.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B.  Tinnitus

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for tinnitus.  The veteran 
reported tinnitus when examined in October 2005 and April 
2006; however, neither examiner entered a diagnosis of 
tinnitus.  There is no competent evidence of a diagnosis of 
tinnitus in the record.  As noted above, the veteran is not 
competent to provide such a diagnosis.  See Espiritu, supra.  
Thus, without competent evidence that the veteran has 
tinnitus, the claim cannot be granted.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 143-44.  Service 
connection for tinnitus is denied on the basis of no current 
disability.

Because tinnitus is a subjective disability, it is possible 
that the veteran's report of tinnitus could be indicative of 
current disability.  Even if the Board accepted that the 
veteran has a current diagnosis of tinnitus, there is a lack 
of competent evidence that tinnitus is related to the 
veteran's service to include evidence of continuity of 
symptomatology.  As noted above, the veteran first reported 
tinnitus in 2005.  Most importantly, no medical professional 
has provided a nexus between the post service reports of 
tinnitus and service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for bilateral hearing loss and 
tinnitus, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

III.  Increased Rating

Service connection for anxiety neurosis was granted by means 
of a January 1972 rating decision and assigned a 
noncompensable evaluation.  In March 2005, he was awarded a 
10 percent evaluation.  In the January 2006 rating decision 
on appeal, the RO recharacterized the disability as anxiety 
disorder.  The veteran asserts he warrants at least a 
30 percent evaluation for the psychiatric disorder.

At the January 2008 hearing before the undersigned, the 
veteran testified that he was back on medication for his 
anxiety disorder.  He described himself as constantly 
depressed, having panic attacks two times per week, and 
having thoughts about hurting himself and others.  He stated 
he had sleep problems.  The veteran described having issues 
with his family.  He noted he had been married for 38 years 
and had a good relationship with one daughter, but that the 
other daughter was estranged from him.  The veteran stated 
that he had stopped receiving treatment because the VA 
counselor was not helping him.  He also stated that his work 
hours made it difficult to for him to attend counseling.  The 
veteran testified it was hard to complete tasks.  He had 
memory and concentration problems.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service-connected anxiety disorder is evaluated under 
Diagnostic Code 9413.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9413, the criteria 
and evaluations are as follows, in part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 
10 percent disabling

After having carefully reviewed the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for anxiety disorder.  
Essentially, the veteran's psychiatric disorder is no more 
than mildly disabling.  The veteran was in receipt of regular 
treatment for this disability in 2005.  The treatment records 
during that time show him working through a more recent issue 
he had, for which he expressed deep regret.  He decided he 
wanted to go off his antidepressant medication because he did 
not like the side effects from the medication, and he felt he 
could cope with his psychiatric symptoms without medication.  
For example, in January 2005, the veteran stated that he had 
been married for 35+ years and had a very good relationship 
with his wife and two daughters.  The VA examiner noted that 
the veteran's symptoms did not impair his employment or 
social functioning.  In March 2005, the veteran described 
having activities he enjoyed and seeing his siblings 
occasionally.  He stated he was looking for peace of mind.  
In April 2005, the veteran expressed deep regret for behavior 
he had exhibited that got him in trouble with the law.  He 
agreed that this incident had contributed to his lack of 
motivation.  In July 2005, the counselor noted the veteran 
continued to think about his future goals, both 
professionally and personally.  The veteran expressed feeling 
like he was moving in the right direction.  It was then that 
he noted he did not like the side effects of the medication 
he was taking for his anxiety disorder.

In August 2005, the veteran reported that his mood and 
motivation were both improved.  He described things he had 
done at home to show that his motivation had improved.  The 
veteran stated he felt better.  In September 2005, the 
veteran then expressed an interest in stopping the 
antidepressant medication.  He noted he had been given these 
medications soon after the September 11 attacks (he was in 
New York City that day and witnessed the attacks in that 
location) and felt he had worked through the issues and felt 
that he did not need medication anymore.  The examiner noted 
the veteran was not expressing symptoms of depression and 
that the veteran had good sleep and a better appetite.  The 
veteran denied homicidal and suicidal ideations.  The 
examiner described the veteran's mood as euthymic.  He was 
easily engaged and had good eye contact.  His thought 
processes were normal.  When discussing going off his 
medication, the veteran stated he was aware that if he needed 
help, he would seek it out at VA.  In October 2005, the 
veteran was breaking away from his medication, stating that 
he did not want to have to rely on the antidepressants.  He 
stated he was getting along with his wife and wanted to meet 
one more time before tapering off the medication.  In 
November 2005, the veteran stated that he felt stable being 
off the medication.  He added that when he felt sad or 
overwhelmed, he would remind himself that he could get 
through it and that he was generally successful.

Such symptoms are not indicative of a 30 percent evaluation.  
The treatment records show a man who was working through his 
psychiatric issues.  He has been married to his wife for 35+ 
years and has relationships with his daughters and siblings.  
The veteran had a run-in with the law some time after the 
September 11 attacks.  Of record are letters written by 
family members, which show positive relationships between the 
veteran and his wife, one of his daughters, and his siblings.  
The veteran has expressed regret for this incident, and has 
worked with a VA counselor in addressing his motivation or 
lack thereof.  The VA treatment records from 2005 show how 
well he worked through his psychiatric symptoms.  The veteran 
himself sought to have his medication stopped because he had 
the motivation to go off the medication and felt he had 
worked through issues and could get by without medication.

Suddenly, in November 2005, the veteran began reporting a 
worsening of symptoms.  He had been examined in January 2005 
and again in November 2005 by the same VA psychologist.  He 
claimed he had not been honest at his January 2005 
examination and now reported symptoms such as suicidal 
ideation and uncontrollable anger.  The veteran had not 
reported such symptoms previously.  He now claims he has 
panic attacks two times per week and has issues with his 
family.  He stated he stopped going to the VA counselor 
because it was not helping him.

It is possible that the veteran's symptoms worsened from 
going off the medication; however, the Board is in the 
position of making credibility determinations.  It finds that 
the veteran's allegations of worsening symptoms are not 
credible.  His testimony that he stopped going to counseling 
because it was not helping is not credible, particularly when 
the treatment records show he was reporting that he was doing 
better and providing the counselor with examples of increased 
motivation and how he was working through issues.  The 
counselor was consistently entering Global Assessment of 
Functioning (GAF) scores of 61, which is indicative of mild 
symptoms.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
46-47 (GAF score of 61 defined as "Some mild symptoms (e.g. 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.").  

The treatment records show the veteran felt good enough to 
want to go off his antidepressant medication and that the 
veteran sought to terminate the treatment because he felt 
stable off the medication and had been successful in dealing 
with issues.  The Board gives much more probative value to 
statements made by the veteran during counseling sessions, 
which statements were written out in more detail and prior to 
the veteran's current claim for increased compensation, than 
the veteran's current statements of far worse symptoms than 
demonstrated in the treatment records.  Additionally, the 
Board accords more probative value to the clinical findings 
made by the veteran's treating counselor than the examiner 
who saw the veteran in November 2005.  There is a November 8, 
2005, treatment record showing the veteran reporting that he 
felt stable off the medication.  He also reported that when 
he had gotten sad, he had reminded himself he could get 
through it and had been generally successful.  However, less 
than 10 days later on November 17, 2005, the veteran reported 
passive suicidal ideation (which he had consistently denied 
previously), having a difficult time being off his 
medication, and uncontrollable anger.  

Even if the Board accepted the findings as true, the 
10 percent evaluation contemplates exacerbations of the 
disability.  See 38 C.F.R. § 4.1 (2007) ("[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability").  The next time the 
veteran was seen for his psychiatric disorder was in January 
2007, when he was looking to start treatment again.  There, 
the counselor entered a GAF score of between 65 and 69, which 
is indicative of mild symptoms.  It appears the veteran has 
not gone back to treatment, although he is back on 
medication.  Continuous medication is contemplated under the 
10 percent evaluation.  There is no doubt that the veteran 
has symptoms associated with his anxiety disorder, such as 
occasional anxiety; however, the preponderance of the 
evidence is against a finding that the veteran's psychiatric 
disorder warrants the next higher evaluation.  

The evidence does not show that the veteran's service-
connected anxiety disorder presents such an exceptional or 
unusual disability picture so as to warrant the assignment of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The 
veteran has indicated that his anxiety has caused him to lose 
some days of work, but such does not equate to marked 
interference with his employment.  The veteran has never been 
hospitalized for his disability since service connection was 
awarded.  The Board is unable to identify any other factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, an extraschedular evaluation is not warranted.

The Board is aware that the symptoms described under the 
10 percent evaluation address the level of severity of 
symptoms associated with that disability rating.  See 
Mauerhan, supra.  The Board finds that the symptoms 
associated with the veteran's anxiety disorder more nearly 
approximate the criteria for the current 10 percent rating 
and do not approach or approximate the level of severity of 
those listed under the 30 percent evaluation, for the reasons 
stated above.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An evaluation in excess of 10 percent for anxiety disorder is 
denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


